Case 6:20-cv-07039-FPG Document 18 Filed 04/21/21 Page 1 of 14

3199 Walworth Road
Walworth, NY 14568
April 18, 2021

VIA USPS

Judge Frank P. Geraci, Jr.

U.S. District Court of the Western District of New York
2 Niagara Square

Buffalo, NY 14202-3350

 

Dear Judge Geraci,

On March 29, 2021 | sent a letter with accompanying documents for service of the defendants.
After this mailing, | saw that another notice had been filed indicating the USDA defendants have
not sent back acknowledgments for the service of process sent by your office.

Accompanying this letter is a summons and Process Receipt for all three defendants addressed
for the Office of General Counsel located in the Regional Center in North Carolina. | would like
to request your office can send these last papers to the address noted on the papers. | really
appreciate you’re the assistance your court and staff have provided in my serving the defendants.

On another note, ! would like to request the court reconsider it's denial of my request for counsel.
Every one of my other cases is halted at the discovery phase and can't go any further. This is due
to the defendants in the case at bar and their interference with the cases. In one case | had to
wait over four months for the judge to grant my Motion to Compel. When she did, the other side
almost entirely refused to answer every question in my combined discovery requests.

In the same case, the judge took an abrupt reversal in her treatment of me. Her and the defense
counsel seemed to be on the same "wavelength", so to speak, and | started to feel | was the only
one in the case who wasn't privy to certain communication reaching the judge. The defense
counsel and the judge both blatantly lied about personal property of mine (to which I was granted
a writ of replevin by the judge before she fell under the influence from external non-parties to
the case) stating it wasn't retrievable anymore since the defendants in that case didn't possess it.
The defense attorney even went as far as to say his clients never possessed it. These statements
are not true. Evidence submitted by me clearly shows my property is still there and had always
been there since April 20, 2017. However, the judge is refusing to allow me repossession of my
property.

lam sure the NYSDEC and the USDA are behind the changes in treatment I've experienced with
several judges. More recently, another judge brought up on the record the termination of my
USDA license which he only would have known if an external influencer informed him of such.
Anything to do with licensing in that specific case has no relevance; although the judge wanted to
mention it, presumably to include it on the record perhaps to cause prejudice should an appellate
court or anyone else review the hearing transcripts. The same judge also assinuated or implied |
was lying regarding the information | used to support my request for fee waiver basically making
Case 6:20-cv-07039-FPG Document 18 Filed 04/21/21 Page 2 of 14

the argument that, since years ago, | paid $4000 for a pair of badgers (for my exotic animal
business), | must have a better financial position than what I'm claiming. However,

Unfortunately, each judge is allowing communication from outside parties which then influence
the treatment | receive as a party to the case. There is also at least one statement circulating
which was written by defendant Joe Therrien containing many falsehoods including how my
animals were formally confiscated and given to other people. To this day, I'm refused a copy of
the statement since the defendants do not want me to successfully refute the falsehoods they've
put forth and which have prejudi8ced me in every one of my cases.

| have reason to believe the following falsehoods have been put forth by the person or people
contacting the judges in all of my cases. Unfortunately it seems every judge has allowed him/her-
self to be influenced by the statements which are not true. Furthermore, they seem to follow a
plan which resembles a similar plan the defense attorneys follow, almost as if they are
coordinating their actions in what they file and when, etc.

e Myanimals were confiscated from me because | allegedly didn't take care of them;

et has been brought to my attention that pictures of another facility in which a SPCA raid
took place are being portrayed as the facility belonging to and run by me. This is not
correct. This facility was over a two-hour drive from my facility and wasn't owned nor run

by me.

¢ Because !'m not allowed to have my animals back, according to the influencer, my cases
were filed in bad faith and thus should be dismissed in favor of the defendant. This is why
every attorney has used the same strategy after the court is contacted by the Influencer.

e | deserve to pay for everyone's attorney fees and try to get as many monetary sanctions
against me as possible.

This is likely being done in order to punish me from accessing the justice system

in looking to be compensated for the damage the defendants in the case at bar have done

unlawfully and my desire to re-establish my business as a wildlife center outside the state

of New York.

e itis important to understand that all of this has been done "in secret" (behind my back)
and not to be disclosed to me, which | thought was a violation of the rules of court.
However, the judges seem to be led around by the influencers thereby denying me a fair
trial or even one at all.

e _|also have reason to believe any discovery responses | give to requests made of me from
the defense attorneys (in more than one of my pending cases) have been shared on the
outside of the cases, such as with the influencers. It is also my understanding this is a
violation of the rules as well.

The most recent violation was just the other day when the judge mentioned things about
my USDA licensing, etc. which he would not have known unless he interfaced with the USDA. |
never mentioned it since it has nothing to do with the case. However, the judge made it part of
the record. Although he granted my Motion to Compel, the so-called sensitive documents as the
defense would have it, ended up being blank forms. This is coming from the defendant who, as a
licensed veterinarian, has falsified evidence which was then submitted to a court in New York
State to dismiss my case there as well. Therefore, this defendant has falsified evidence in two
Case 6:20-cv-07039-FPG Document 18 Filed 04/21/21 Page 3 of 14

different cases in two different occasions. | can't tell you how much the persistent flow of
misconduct has been a waste of resources for the court and both parties; not to mention it's
unlawful and a violation of my right to due process for the defendants in the case at bar to
interfere in my cases. So long as | am representing myself, this waste of resources will continue

to happen.

Also, in my last correspondence, | also asked for an extension of time to reply to the defendant's
Motion to Dismiss. Because of the constant interference by the defendants in the case at bar, |
have had to tend to urgent, unexpected matters in other cases with motions, letters, increased
communication and interaction with the various state commissions for judicial complaints and
attorney grievances and so on. | haven't heard a decision being made so I'd like to ask for an

update.

Thank you for your assistance in this matter.

 

{ _
Carrie M. Leo, Plaintiff
Case 6:20-cv-07039-FPG Document 18 Filed 04/21/21 Page 4 of 14

 

,HOWDE JUSWDIVOJUD,, UB SI B494] BdUUIS sysanbas WJJO4 Aww yo Aue ssav0id 07 Buisnyjos
osje ae DACSAN 24} Ul UOISIP JUaadIOjUa ME] aYyJ, “ese sjeuuUe Aue araey
JOULES OYM SUOALLIOS Se S1.INOD dy} YUM pasaysi8a1 Uaaq SEY OYM LOJA} B ayx!] SLL BII7
0} Jaaz0szeyM ALoy ne ou Ajaynjosqe sey jjamog ‘uleyde>D 410 JueUAaINar] BY ‘[]eMod
WEYL Wo. tapio, siya pakejar 4a24Jo g UoIZay UayYM Mes JSE{ 24) SEM SIL,

*SPULLUe Aue SAPY oO} pemoy/e you We |

 

‘asuayep ALU Ul Yqtoy 3nd | sqUaLWe}eIs assay? aJeqUeISqns
0} aduapiAd aAey | ‘Stadjay sleyy Buns payieys | UayI salsuase yI0q BuLzZIDqUID
Apygnd sem | aouis Ayjeuonuajzu pip Aay sy}, “ssauisng jjeuis Aut yo asde}jo> ay} 104
ajqisuodsa. sjuepuajap ay} Sem Ht adUs aq pjno> auodue se JsauoY se Bulaq sem | “St
uonenys jemueuy Alu 3eym Sumouy jo Aem ou aaey eq Je sed ayy} UL S}UePUaJap ayL

*S]SOD FANOD 404 ABAIEM 32} E Suygsanbas uayM ysauoYy Suiaq 2,USeEM |

 

“asuayap AW! ut yq104 ynd | squauiazeys
aSay} SJEQUEISGNs 0} VdUAaPIAD aARY | “SUISUADY INOYIM S|ELLUUE DOxe Jo U01}99]]/09
ayeauid / jeuosiad e aaey 0} pamoye si Uosiad e ‘me; je1apaj 07 Suipsosdy ‘syqnd ay}
0} uoniqiyxe se yons ‘skemXue sagianoe payejndai 10) papasu Ajuo si Buisuacr] “al
Wo. sjPLULUe Au Suidasy UL S}IOYa Surdjay paieys 1eq 7e ased ay} UL sjUePUayap ayy
Udy sueak % | 404 BuIsUad]] pey [9S 1 JOEY Uj “49UMO [BLUE DOXA pue s0}eWIGeYa.
Jayjo Aue ueyy quasayip Sulu pip | “S[eUUe 343 Jo [Je 49A09 07 Bursuady pey |

“Aypnyme speuuue Aw aaey 2,upip |

 

snoiaaid aas

"sjeunue Aut PeAte3s |

 

“asuajep AUL UL yqo} qnd | sjuawaye}s
asay} ayenueysqns 0} dduUaplAa aaey | “Aipueqsny sood yzM payelosse Ajajoulas
Suiyydue yam pasueys Jou payld udaq 4aAdU dAJ ddULS Ayeisadsa ani} 3,US! SLY],

“S[PULLUE 34} JO ated BULye? 7,USeM |

 

‘asuayap Aus ut yyioj gnd | syuauiajzeys esau? oyeHURIsqns
0} aduapiAa aAeyY | “VSM a4} pue DAGSAN 242 YyIoq jo day aya YM sexay jo
aqeys ayy ut Aeme Way? Sunaisas ApUatind si pue sjeulue ay) Suyeays dn papua ay
‘IQAQMOH{, “SUL JO PUAaLY B SEM IY43NOU} | LIOYM aNBea]/09 B JUaM UMOP Puss 3,UP[nod
{ 3Sa4 ay} pue 00Z A\D OF UMOP Pjnod | se sjetutue AueLU se qUas | Os “aj Yo] AU
uo AiaS.uns Juanedyno uo Suiuueyd SE |[2M SE d}e}S JO JNO SAO 0} Apeas B8uiya3 sem
| ‘paqessyuos saaau aim sjeuuue AW pW aAoud 07 3UNLIM UL sqUdUaaI3e BuIpseog
ayy aaey pue Lioz [tidy ul Sunseys speumue AW jo Jou papseog | ‘|e 3 an. ION

“ypeq Woy oAey 7,UBD | pue Ppeyeosyuos sjeuiue Aw Pey I

 

“asuayap Aut ut yytoy ynd | squaweze3s
asay} aJe4uesqns 0} aduapiAd aaey | ‘sdl] pue ssouiNs ‘disso3 Suipeaids sauo ay}
D4 4eg Je SPD dy} UL SJUEPUajap ay} JeYI Je} ay Woy Aeme sayxe7 Ose 3, “‘puNnous
jenba uo pesapisuos Aes | SuryiAue aaey 07 ddueyd e UdAIS Bulag s9Aa NOYUM eq
ay} Yo ysl Ayiqupass Au yoezqe 07 qdwaye ue si siyy Ayes) "JudWa}e}s Jsuy Aut
APU | a10Jaq seq 3e aSeEd ay? UL sjUepLayap ayy Aq atu Inoge pies Stulag pazieys sy,

“UI ay? [JE ay | - Aes | SurypAue arayaq 3,Uu0q

 

 

 

yan

 

siad|aH Jay} pue
VaSN ‘D4aGSAN Aq Yy04 3nd spooyasje4

 

027] SUIAJOAUI ZUIpUad sased BAY YIIYM $jINOD 3y} 3ul}ad4e} Ajjeisadsa

Sulyejndaly ase SAVdjaH 194} pue YWAQSN ‘DAGSAN 24} S}UaWA}eIS

 
Case 6:20-cv-07039-FPG Document 18 Filed 04/21/21 Page 5 of 14

 

 

‘aonsnf pue
SLINOD ay} 0} ssarde JyO BULyD0/q UL Spud 419Y} aAdLYDE SssdUAaNyjuL oy? Suidjay sem
aspnf ayi Jey} poojssapuN si WL ssajuN asuas dyxeU JOU Pip alu ysULese UOTDURS SIU
jO qualussasse ay] “Jaya oyu nd Uaaq aaey 07 pasoddns sem Aes e Jey? BdUAapIAa
SeM a49y} yng [eudsoy ayy ul Suiaq JayJoU A ynoge pay | 2UAaplAe ou seM dIdY I,
"UOLJEAAPISUOD OU UAE} SEM Ples | SULYION “"YWOUW e ULYWM JUNOWe ayy Aed 03 pey
| au ploy aspn{ ayy -(e8pnf auwes ay Aq) saaiem aaj e paqueis sem | aouIs pasuey>
yUpey uogenys jemueuy AW aduts sy}UOW axe} pynom Ut pazeys | pue Aed pjnoo
| UdYyM au payse a8pnf{ ayy “ade;d yoo} uoMIsodap ay} UaYyM jo ssajpieSa1 asuadxa
ue aq 07 SEM Jey} Uday UONIsodap ay} 104 BuLIedaid quads AausoNe ayy aU ay} 104
suited YM aut pasueys osje ay 3ng paquanaid uaaq aAey Pinos Yyd1ym aduepu|zze-uoU
gO ayeoysas ayy jo quNowWe ay} posieyo Ajuo Jou sem pue aouapias jeuorppe 333
03 SAep d10LU Maj B BABY 0} [Ge JOU ‘peY | edUapIAa ay} WLUQNsS 0} pamoye Jou seM |
‘AyjEuore ty *(QDaye ul [JS sem Keys ayy UoQUaLL 07 jou) jaAeay JOU Pjnod | Aym sem
yey? pue jeydsoy ay3 ul papuey say30W Aw payeys | UdyM BULA} sem | 3¥e47 (OGGSAN
pue vasn ay Jo jJeyeq uo saSpnf{ sayjo pue wy SuNsequ0> ajdoad 410 uosiad
ay} Wo. siapio, siy pey Apeaye Ajaxy ay aouis paey A19A yUuseM YoyM) aAaiaq
0} aspnf ayy 108 osje a} ‘a1ay aq 03 Su103 yusem | WY |[27 Plp | WY} dNod ay?
0} }WIpe dU PIP sou Plo} uaAaU sem ay fi Se paqoe ay 324 UOKIsodap ay} SuIpuane 3q
JOU P[NoM | Fey} aoueApe UL Shep Ud} WILY Plo} peYy | ‘FdusayUOD 10¥ UONOLE B pay ay
‘gayjoue s9ye uoLsodap axe} 0} ad10U aU Joys OYM AauO}e asuayap ayy Aq saa
40} passe.tuey Suiaq Jaye ‘aAIMO}]] “10U12A0D ayy Aq Papuldsas SEM aqeIG 410, MAN
oquL yoeq Bui0S asunuesenb ay} pQun aosoy ur Aeys 07 sem ABYS ay] ‘DWWepued ay?
Sutinp a3e}s jo Jno UoNtsodap uossad-ul ue puaye 07 Suey Woy Ae}s PB UALS SEM |
‘jedutoD 03 uoHOY- ay} 404 SuLiesy 243 BuLING “puodsa. 03 jesNyoi OU sem aiayy adUIs
Pepaau 7.usem Ajjeas Yo1yM jaduios 07 Japio ue paquess sem AduoHe asuajap ay} UPYI
pue sysanbou Asaao2sip SLY 0} sasuodsa.u yan (jaan e U2dAa you) qe] skep M2} & 3q 0}
Su103 sem | YIM UL sono} UOHeSAY |eqpsey SurAojdwa Suipiesai jasuno> asuayap
ay? pepieme pey a8pn{ aug ies ay? Wow YB a BuLYysIund pue saoueYyd Aue
aw Bu1Ald you - yey} ysnf Suop kq S1dd.UaN YUL ay} pasjnpul aAey Aayy ‘aAey Pinoys
Aay} aouapusdapur ay} pey jou aaey sased Aw 1aA0 Suipisaid saspn{ ay} asneoag

‘ajqissod se au ysureSse pasodun suonoues Aieyauou Aueut se yas

 

‘asuayap Au ul yqtoy ynd | sjuatazeys asay} d}eQUeIsqNs 0}

 

aouapiAa aaey | “Suipuad qinsme; 10 UODe JUatWads0jua AUe YIM Op oF SULYJOU sey
| UOReULIOJUL a[qQIssa20e Apyqnd 03 34814 Aw pue jnymejun si sty], “aut ysurese Suipuad

 

 

 
Case 6:20-cv-07039-FPG Document 18 Filed 04/21/21 Page 6 of 14

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
Western District of New York

Carrie M. Leo,
Plaintiff,
-¥-

New York State Department of Environmental Conservation & the

United States Department of Agriculture and the following

INDIVIDUALS in their individual and official capacities: BASIL Civil Action Noz 20-cv-7039
SEGGOS - Commissioner, SONNY PERDUE - Secretary, WILLIAM

POWELL - Lieutenant/Captain, DEC Division of Law Enforcement, |

JOSEPH FHERRIEN - Director, Special Licenses Unit, ANDREA

D'AMBROSIO - USDA Animal Care Inspector and “John/Jane Does

4115,
Defendants.
SUMMONS IN A CIVIL ACTION
1. USDA; 2. Sonny Perdue, Secretary (former); and ANDREA
To: (Defendani's name and address) D'AMBROSIO
e/o USDA Office of General Counsel
Room 107W

Whitten Building
1400 independence S.W.
Washington, D.C. 20250-1400

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

whose name and address are: Carrie M. Leo
3199 Walworth Road
Walworth, NY 14568

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date: Se
Signature of Clerk er Deputy Clerk
Case 6:20-cv-07039-FPG Document 18 Filed 04/21/21 Page 7 of 14

AO 440 (Rev, 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
Western District of New York

Carrie M. Lea,
Plaintiff.
-y-

New York State Department of Environmental Conservation & the

United Stetes Department of Agriculture and the following |

INDIVIDUALS in their individual and official capacities: BASIL Civil Action Noe 20-cv-7039
SEGGOS - Commissioner. SONNY PERDUE - Secretary, WILLIAM

POWELL - LieutenantACaptain, DEC Division of Law Enforcement,

JOSEPH THERRIEN - Director, Special Licenses Unit, ANDREA

D'AMBROSIO - USDA Animal Care Inspector and *)ohn/Jane Does

41-15.
Defendants.
SUMMONS IN A CIVIL ACTION
1. USDA; 2. Sonny Perdue, Secretary (former); and ANDREA
To: (Defendant's name and address) D'AMBROSIO
e/o USDA Office of General Counsel
Room 107W

Whitten Building
1400 Independence S.W.
Washington, D.C. 20250-1400

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

whose name and address are: Carrie M. Leo
3199 Walworth Road
Walworth, NY 14568

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Signature of Clerk or Deputy Clerk
Case 6:20-cv-07039-FPG Document 18 Filed 04/21/21 Page 8 of 14

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
Western District of New York

Carrie M. Lea,
Plaintiff,
—y-—
New York State Department of Environmental Conservation & the
United States Department of Agriculture and the following
INDIVIDUALS in their individual and official capacities: BASIL Civil Action Nox 20-cv-7039
SEGGOS - Commissioner, SONNY PERDUE - Secretary, WILLIAM
POWELL - Lieutenant/Captain, DEC Division of Law Enforcement,
JOSEPH THERRIEN - Director, Special Licenses Unit, ANDREA
D'AMBROSIO - USDA Animal Care Inspector and *John/Jane Does

#115.
Defendants.
SUMMONS IN A CIVIL ACTION
1. USDA; 2. Sonny Perdue, Secretary (former); and ANDREA
TO: (Defendant's name and address) D'AMBROSIO
e/o USDA Office of Genera! Counsel
Room 107W

Whitten Building
1400 Independence S.W.
Washington, D.C. 20250-1400

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) —~ you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

whose name and address are: Carrie M. Leo
3199 Walworth Road
Walworth, NY 14568

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

 

Date:
Case 6:20-cv-07039-FPG Document 18 Filed 04/21/21 Page 9 of 14

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
Western District of New York

Carrie M1. Leo,
Plaintiff,
ye
New York State Department of Environmental Conservation & the
United States Department of Agriculture and the following
INDIVIDUALS in their individual and official capacities: BASIL Civil Action Noz 20-cv-7039
SEGGOS - Commissioner, SONNY PERDUE - Secretary, WILLIAM
POWELL - Lieutenant/Captain, DEC Division of Law Enforcement.
JOSEPH FHERRIEN - Director, Special Licenses Unit, ANDREA |
DAMBROSIO - USDA Animal Care Inspector and “*John/jane Does
#1-15,
Defendants.

SUMMONS IN A CIVIL ACTION
1. USDA; 2. Sonny Perdue, Secretary (former); and ANDREA

To: (Defendant's name and address) D'AMBROSIO

e/o USDA Office of General Counsel

Regional Office

1718 Peachtree St., N.W.

Suite 576

Atlanta, Georgia 30309-2409

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) —— you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,

whose name and address are: Carrie M. Leo
3199 Walworth Road
Walworth, NY 14568

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

 

 

Date: ee __
Signature of Clerk or Deputy Clerk
Case 6:20-cv-07039-FPG Document 18 Filed 04/21/21 Page 10 of 14

 

 

 

U.S. Department of Justice PROCESS RECEIPT AND RETURN
United States Marshals Service See "Instructions for Service of Process by U.S. Marshal"

[isi eS lee Lal
-PLAINTIFE COURT CASE NUMBER

CarrieM. Leo

DEFENDANTS TYPE OF PROCESS

NYSDEC, USDA; Seggos, Perdue, Powell, Therrien, D'Ambrosio, John/Jané Does #115 Summons & Complaint

 

 

 

NAME OF INDIVIDUAL, COMPANY, CORPORATION. ETC. TO SERVE OR DESCRIPTION OF PROPERTY TG SEIZE OR CONDEMN

SERVE J USDA, Sonny Perdue, Secretary of the United States Department of Agriculture , Andrea D'Ambrosio - Animal Care Unit
AT ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code)

USDA Office of the General Counsel - Regional Office, 1718 Peachtree St., N.W., Suite 576, Atlanta, Georgia 30309-2409

 

 

 

 

SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW Number of process to be
served with this Form 285 3
Carrie M. Leo (Plaintiff) Nueabet of patties tobe | 3 from USDA
3199 Walworth Road Seve AINE CARS total: 7
Walworth, NY 14568 Check for service
on USA. JV

 

 

 

 

 

All Telephone Nuntbers, and Estimated Times Available for Service}:
Fold Fold

Hours open: 8:30 AM - 4:30 PM

 

 

Signature of Aito i y other ey service on behalf of: uM, PLAINTIFF TELEPHONE NUMBER. / DATE
AE BAS, 5 |_| DEFENDANT (315) 538-8316 04/15/2021

SPACE BELOW FOR USE OF U.S. MARSHAL ONLY-- DO NOT WRITE BELOW THIS LINE

 

 

lacknowledge receipt for the total | Total Process | District of District to Signature of Authorized USMS Deputy or Clerk Date
number of process indicated. Origin Serve

(Sign only for USM 285 if more |

than one USM 283 is submitted} No. No. |

 

 

 

 

 

 

 

ihereby certify and return that I CT have personally served , [_] have lepal evidence of service, [_] have executed as shown in “Remarks”, the process described
on the individual , company, corporation, etc., at the address shown above on the on the individual , company, corporation, etc. shown at the address inserted below.

 

Lit hereby certify and return that 1 am unable to locate the individual, company, corporation, etc. named above (See remarks below)

 

 

 

 

 

 

 

 

 

 

Name and title of individual served Afnot shown above} [[] A person of suitable age and discretion
then residing in defendant's usual place
of abode
Address (complete only different than shown above) Date Time
O am
C] pm
Signature of U.S. Marshal or Deputy
Service Fee _| Total Mileage Charges! Forwarding Fee Total Charges Advance Deposits Amount owed to U.S, Marshal* or _
including endeavors} {Amount of Refand*}
REMARKS:

 

FHkGe teehee i. CLERK OF THE COURT PRIOR EDITIONS MAY BE USED
2. USMS RECORD
3. NOTICE OF SERVICE
4. BILLING STATEMENT™: To be retumed to the U.S. Marshal with payment,
if any amount is owed. Please remit promptly payable to U.S. Marshal. Form USM-285
5. ACKNOWLEDGMENT OF RECEIPT Rev. £1/13

 
Case 6:20-cv-07039-FPG Document 18 Filed 04/21/21 Page 11 of 14

 

 

 

US. Department of Justice PROCESS RECEIPT AND RETURN
United States Marshals Service See “instructions for Service of Process bv US. Marshal”

ae eee ee SS SS ee eS
PLAINTIFF COURT CASE NUMBER

Carrie M..Leo

(DEFENDANTS: TYPE OF PROCESS

NYSDEC, USDA; Seggos, Perdue, Powell, Therrien, D'Ambrosio, John/jane Does 41-15 Summons & Complaint

 

 

 

NAME OF INDIVIDUAL, COMPANY, CORPORATION. ETC. TO SERVE GR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN

SERVE USDA, Sonny Perdue, Secretary of the United States Department of Agriculture , Andrea D'Ambrosio - Animal Care Unit

AT ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code} :
USDA Office of the General Counsel - Room 107W, Whitten Building, 1400 Independence Ave, SW. Washington, D.C. 20250-1400

 

 

SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW

 

 

 

Number of process to be
re served with this Form 285 3
Carrie M. Leo (Plaintiff) Number of partiestobe | 3 from USDA
3199 Walworth Road a total: 7
Walworth, NY 14568 Check for service

 

 

on U.S.A Y

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (include Business and Alternate Addresses.
All Telephone Numbers, and Estimated Times Available for Service):
Fold Fold

Hours open: 8:30 AM - 4:30 PM

 

 

 

 

 

 

‘Signature of. ey other Originator uesting service on behalf of: mM pv AINTIFF TELEPHONE NUMBER DATE
CE Ad. (] DEFENDANT (315) 538-8316 04/15/2021

SPACE BELOW FOR USE OF U.S. MARSHAL ONLY— DO NOT WRITE BELOW THIS LINE

 

 

1 acknowledge receipt for the total. | Total Process | Districtof | District to Signature of Authorized USMS Deputy or Clerk Date
number of process indicated. Ongar Serve

(Sign only for USM 285 if more

than one USM 285 is submitted} No. No. i

 

 

 

 

 

 

 

 

i hereby certify and return that I L_] have personally served , [7] have lepal evidence of service, ["] have executed as shown in "Remarks", the process described
on the individual , company, corporation, etc., at the address shown above on the on the individual , company, corporation, ete. shown at the address inserted below.

 

[_] Uhereby certify and return that I am unable to locate the individual, company, corporation, etc. named above (See remarks below)

 

 

 

 

 

 

 

 

 

 

Name and title of individual served (if not shown above} [] A person of suitable age and discretion
then residing in defendant's usual place
of abode
Address (complete only different than shown abave} Date Time
C7] am
1 pm
Signature of U.S. Marshal or Deputy
Service Fee | Total Mileage Charges) Forwarding Fee Total Charges Advance Deposits Amount owed to U.S. Marshal* or
including endeavors} (Amount of Refund*)}
REMARKS: -

 

1. CLERK OF THE COURT PRIOR EDITIONS MAY BE USED
2. USMS RECORD
3. NOTICE OF SERVICE
4. BILLING STATEMENT*: To be returned to the U.S. Marshal with payment,
if any amount is owed. Please remit promptly payable to U.S. Marshal. Form USM-285
5. ACKNOWLEDGMENT OF RECEIPT Rev. 11/13

 
Case 6:20-cv-07039-FPG Document 18 Filed 04/21/21 Page 12 of 14

 

 

 

US. Department of Justice PROCESS RECEIPT AND RETURN
United States Marshals Service See “Instructions Jor Service of Process by U.S. Marshal"

ime] oe Eee Eee EEE SE SSS SS SS ae
PLAINTIFF COURT CASE NUMBER

Carrie M. Leo: 6:2020-cv-0739
DEFENDANTS” . . . . TYPE OF PROCESS Summons &
NYSDEC, USDA; Seggos, Perdue, Powell, Therrien, D'Ambrosio, John/jane Does #1-15 Complaint

 

 

 

NAME OF INDIVIDUAL, COMPANY, CORPORATION. ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN

SERVE 1, USDA, Sonny Perdue, Secretary of the United States Department of Agriculture; 2. Andrea D'Ambrosio - Animal Care Unit; 3. USDA
AT ADDRESS (Street or RFD, Apartment No., City, State and ZIP Cole)

USDA - Office of General Counsel, Regional Office, 1718 Peachtree St., N.W., Suite 576, Atlanta, Georgia 30309-2409

 

 

 

 

 

 

 

SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW =| number of process to be
served with this Form 285 3
Carrie M. Leo (Plaintiff) Number of parties tobe | 3 from USDA
3199 Walworth Road =. total: 7
Walworth, NY 14568 Check for service
onUS.A. VA

 

 

 

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (include Business and Alternate Addresses,
Ali Telephone Numbers, and Estimated Times Available for Service}:

Fold Fold

Hours open: 8:30 AM - 4:30 PM
Phone: 404-347-1060

 

 

 

 

 

 

 

Signature of. Attorney other Originator requesting service on behalf of: w- PLAINTIFF TELEPHONE NUMBER | paTE
(] eFENDaNT (315) 538-8316 | 04/15/2021
SPACE BELOW FOR USE OF U.S. MARSHAL ONLY-- DO NOT WRITE BELOW THIS LINE
lacknowledge receipt for the total | Total Process | District of District to Signature of Authorized USMS Deputy or Clerk | Date
number of process indicated. Origin Serve
(Sign oniy for USM 285 if more |
than one USM 285 is submitted) No. No. |

 

 

 

 

 

T hereby certify and return that i] have personally served , CT have legal evidence of service, [_] have executed as shown in "Remarks", the process described
on the individual , company, corporation, etc., at the address shown above on the on the individual , company, corporation, etc. shown at the address inserted below.

 

Cli hereby certify and return that I am unable to locate the individual, company, corporation, etc. named above (See remarks below)

 

 

 

 

Name and tifle of mdividual served ff not shown above} Cy A person of suitable age and discretion
then residing in defendant's usual place
of abode
Address (complete only different than shown abave} Date Time
[] am
cr pm
Signature of U.S. Marshal or Deputy

 

 

 

 

Service Fee | Total Mileage Charges| Forwarding Fee Total Charges Advance Deposits Amount owed. to U.S. Marshai* or
inchsdins endeavors) (Amount of Refund*}

 

 

 

 

1. CLERK OF THE COURT PRIOR EDITIONS MAY BE USED
2. USMS RECORD
3. NOTICE OF SERVICE
4. BILLING STATEMENT™: To be retumed to the U.S. Marshal with payment,
if any amount is owed_ Please remit promptly payable to U.S. Marshal. Form USM-285
5. ACKNOWLEDGMENT OF RECEIPT Rev. 11/13

 
Case 6:20-cv-07039-FPG Document 18 Filed 04/21/21 Page 13 of 14

U.S. Department of Justice PROCESS RECEIPT AND RETURN
United States Marshals Service See “Instructions for Service of Process by U.S. Marshal"

 

 

 

PLAINTIFE COURT CASE NUMBER

Carrie M.. Leo 6:2020-cv-0739
DEFENDANTS . TYPE OF PROCESS Summons &
NYSDEC, USDA, Seggos, Perdue, Powell, Therrien, D'Ambrosio, John/jane Does #115 Complaint

 

 

NAME OF INDIVIDUAL, COMPANY, CORPORATION. ETC. TO SERVE OR DESCRIPTION OF PROPERTY TC SEIZE OR CONDEMN

SERVE 1. USDA, Sonny Perdue, Secretary of the United States Department of Agriculture; 2. Andrea D'Ambrosio - Animal Care Unit; 3. USDA
AT ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code)

USDA - Office of General Counsel, Regional Office, 1718 Peachtree St., N.W., Suite 576, Atlanta, Georgia 30309-2409

 

 

 

 

SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW Number of process to be
served with this Form 285 3
Carrie M. Leo (Plaintiff) Nurnber of partiestobe | 3 from USDA
3199 Walworth Road perved iin this'ease total: 7
Walworth, NY 14568 Check for service
on USA. JV

 

 

 

 

 

All Telephone Numbers, and Estimated Times Available for Service}:

Fold Fold

Hours open: 8:30 AM - 4:30 PM
Phone: 404-347-1060

 

 

 

 

 

Signature of Attomey other Originator requesting service on behalf of: M PLAINTIFF TELEPHONE NUMBER, DATE
("] DEFENDANT (315) 538-8316 04/15/2021
SPACE BELOW FOR USE OF U.S. MARSHAL ONLY-- DO NOT WRITE BELOW THIS LINE
lacknowledge receipt for the total | Total Process | District of District to Signature of Authorized USMS Deputy or Clerk Date
number of process indicated. Origin Serve
(Sign only for USM 285 if more
than one USM 285 is submitted} No. | No.

 

 

 

 

 

 

Thereby certify and return that I [] have personally served , ("] have legal evidence of service, [-] have executed as shown in “Remarks”, the process described
on the idividual , company, corporation, etc., at the address shown above on the on the individual , company, corporation, etc. shown at the address inserted below.

L_] hereby certify and return that I am unable to locate the individual, company, corporation, etc. named above (See remarks below)

Name and title of individual served (if not shown above} = A person of suitable age and discretion
then residing in defendant's usual place
of abode

Date Time

 

Address (complete only different than shown abave}

LJ] am
CT] pm

 

 

Signature of U.S. Marshal or Deputy

 

 

 

Total Mileage Charges Forwarding Fee Total Charges | advance Deposits Ainount owed to U.S. Marshal* or
includins endeavors) {Amount of Refund*)}

 

 

 

 

 

 

PWMieailigemeben 1. CLERK OF THE COURT

2. USMS RECORD

3. NOTICE OF SERVICE

4. BILLING STATEMENT™: To be returned to the U.S. Marshal with payment,

if any amount is owed. Please remit promptly payable to U.S. Marshal.
5. ACKNOWLEDGMENT OF RECEIPT

 

PRIOR EDITIONS MAY BE USED

Form USM-285
Rev. 11/13
Case 6:20-cv-07039-FPG Document 18 Filed 04/21/21 Page 14 of 14

Carrie M. Leo
3199 Walworth Road
Walworth, NY 14568

ae

 

et a 70349

ASot- Won,
APR 21 207

—BUFFALS

judge Frank P. Geraci, Jr.
148, (istrict Court, Western District of NY
2, Niagara Square
Buffalo, NY 14202-3350

wy
ap

 

2 |illl

1000 ‘

 

142n9

Ae
